Title: To George Washington from Thomas Basset, 27 April 1758
From: Basset, Thomas
To: Washington, George



Sir
Fort Frederick [Md.] 27th April 1758

I am sent here by Sr John St Clair to repair the Roads &c. on both Sides of the Potowmack; to forward which Service he told me he had ordered 200 of the Virginia Troops to take Post at Enoch’s: whenever this is done you’ll please to let me know & I shall be ready to attend them.
Lieut. Shelby, who is employd to buy Forrage, has contracted for some Oats & Indian Corn to be delivered at Capt. Caton’s on your Side of the Potowmack. As it may be a Week or ten Days before he can send for it, & as he thinks it a dangerous Place he desired I would mention it to you; being assured that, if you think it necessary, you will order a small Guard there from Patterson’s Fort or elswhere. I am, Sir, Your most obedient humble Servt

T. Basset Engineer

